DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.
The claims are directed to a statutory class of invention as stated in the prior Office action.

Applicant’s representative then argues that the independent claims are not directed to an abstract 
Idea and that the claims do not relate to “function of organizing human activities such as managing commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations)”.
In response, the independent claim 2 taken as an example recites the limitations of :
“receiving a first midpoint order comprising a first set of order parameters for a security 
transaction from a first subscriber; 
storing the first set of order parameters; 
separating the first set of order parameters into a first subset and a second subset;
transmitting, the first subset of the order parameters to a second subscriber while maintaining the 
second subset of the order parameters;
receiving a second midpoint order comprising a second set of order parameters from the second 
subscriber;
in response to receiving the first and second set of order parameters, automatically executing a 
transaction between the first and second subscribers, wherein said transaction is a midpoint order executed at, or at a specified offset to, a system midpoint defined as a current arithmetic average of a highest bid and a lowest offer for said security;

information about the executed transaction;
receiving a selection from the first or second subscriber regarding the executed transaction; and
transmitting, information about the executed transaction”.

The claims are directed to a trading system.  Trading involves a fundamental economic 
principle or practice.  Accordingly, the claims relate to a certain method of organizing human activity such as a fundamental economic principle or practice (including hedging, insurance or mitigating risk). 
Thus the claims are directed to an abstract idea.

Applicant’s representative indicates that the claims recite an “electronic trading system” and a 
“trading server”, and the functions of receiving orders, transmitting order parameters and executing orders between subscribers.  Applicant’s representative argues that the trading components are not recited at a high level of generality and cites Trading Technologies Int’l  v.  CQG Inc. asserting that the courts found   that “trading related claims were directed to a specific improvement to the way computers operate” as in Enfish, LLC  v. Microsoft Corp., 822 F3d 1327 (Fed. Cir. 2016).

In response,  in reviewing the instant claims as currently amended,  the functions of  “receiving” 
is a data gathering function.  The function of storing and transmitting is an expected function of a generic computer.  The function of “separating” is a desired function using generic server or processor.  These types of functions were found to be abstract by the Courts as noted in Cyberfone and Classen. 
	Furthermore, these claimed functions do not involve any technological details or improvement on the recited processor or memory as now recited in the claims.  The claimed functions are expected functions or functions among a plurality of desired functions that a generic computer or server can handle or process or are expected to handle or process. 

             The reliance of a computer or processor with a memory to perform their routine tasks even more accurately is not sufficient to transform a claim into patent eligible subject matter  as noted in Alice 134 S. Ct. at 2359.  As indicated by the court "use of a computer to create electronic records, track multiple transactions and issue simultaneous instructions" was not an inventive concept.  The claims or even the applicant's specification does not support or provide or claim any specifically inventive technology or algorithm for performing the claimed functions.
	Even when the claims considered individually and as an ordered combination, they do not provide an inventive concept such that these additional elements amount to significantly more than the abstract idea.  See Alice, 573 U.S. at 221; see also Guidance, 84 Fed. Reg. at 56.  Accordingly, the claimed invention merely uses generic computing components to implement the recited abstract idea.

The prior Office action is repeated below.








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
	Claims 2-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Subject Matter Eligibility Standard
	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
 	Claims 8 and 15 are directed to a method. Claims 2 and 14 are is directed to a system.
	Claims 2 and 8 recite the limitations of :
	receiving a first midpoint order comprising a first set of order parameters for a security transaction from a first subscriber ;
	storing the first set of order parameters; separating the first set of order parameters into a first subset and a second subset;
	transmitting the first subset of the order parameters to a second subscriber while maintaining the second subset of the order parameters;
	receiving a second midpoint order comprising a second set of order parameters from the second subscriber;


transmitting a notification to the first and second subscriber, the notification allowing access to information about the executed transaction;
	receiving a selection from the first or second subscriber regarding the executed transaction; and transmitting information about the executed transaction.
	
	This concept falls into the category of functions of organizing human activities such as managing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising;  advertising, marketing or sales activities or behaviors; business relations).

Claim 15 recites :
`	receiving a first set of order parameters for a security transaction from a first subscriber; storing the first set of order parameters; separating the first set of order parameters into a first subset and a second subset; transmitting the first subset of the order parameters to a second subscriber while maintaining the second subset of the order parameters;
	receiving a second set of order parameters; in response to receiving the first and second set of order parameters, automatically executing a transaction between the first and second subscribers, wherein the transaction is a midpoint order and the first set of parameters include an order side, identity of the security, and quantity of the order, and wherein execution of the transaction comprises comparing a system midpoint with execution limits of the first and second subscriber;
	transmitting a notification to the first and second subscriber, the notification allowing access to information about the executed transaction;



Claim 14 is similar to claim 15 as being also related to a concept of organizing human activities such as managing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).

The independent claims recite the additional elements of a “processor”, “subscriber device” and a “communication network”. Each of these claimed elements is noted to perform their respective generic functions.
 
These additional elements are not sufficient to amount to significantly more than the judicial exception because the claim does not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the communication network. The claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
 
The claim merely amounts to the application or instructions to apply the abstract idea on a computer, and is considered to amount to nothing more than requiring a generic computer system (e.g. a computer system comprising a generic database; a generic element for providing an internet store comprising a website; a generic element for receiving consumer input; a generic display on the website; and a generic element to allow the consumer to complete a purchase) to merely carry out the abstract idea itself.



Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 2 is directed to an abstract idea.
 
The remaining independent claims 8, 14 and 15 fall short the 35 USC 101 requirement under the same rationale.
	The dependent claims include data parameters and comparing functions to be applied in executing a financial trading transaction.

Accordingly, the dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        

March 1, 2021